OPINION — AG — ** OIL AND GAS — PRODUCTION — INTEREST ** THE PORTION OF 52 Ohio St. 540 [52-540](A) PERMITTING THE OPERATOR OF AN OIL OR GAS WELL TO BE SUBSTITUTED FOR THE FIRST PURCHASER AND THE ASSUME THE FIRST PURCHASER'S OBLIGATIONS UNDER THE STATUTE TO MAKE TIMELY PAYMENTS TO PERSONS HAVING INTERESTS IN THE PRODUCTION, IS CONSTITUTIONAL. (CONTRACT PAYMENTS, ROYALTY OWNER, PROCEEDS, TITLE EXAMINATION STANDARDS, WORKING INTEREST PAYMENTS) CITE: 52 Ohio St. 504 [52-504](A), ARTICLE II, SECTION 15 (FLOYD W. TAYLOR)